DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the drawing objection have been fully considered but they are not persuasive. While every last detail of an invention need not be shown in the drawings, a major feature such as an additional fan is required.  
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive.  Regarding the center of gravity issue, applicant argues that the Examiner’s highlight of the ability to change the center of gravity by changing the size of the battery, stating that “”a heavier battery” has to be utilized” is an inaccurate representation of the Examiner’s reasoning.  Nowhere does the Examiner state that this is the case.  Rather, the Examiner uses the changing of the battery size as an example of a simple method to change the center of gravity, “as such, this obvious change is easy to implement”.  The Zhong reference does not require the alteration of the battery size in order to achieve the claimed limitation, as paragraph [0014] clearly states “the gravity center of the handheld tool is located on the handheld holding part”.  Zhong has already been designed in such a way as to meet the claim limitation.  Therefore, the applicant’s argument is not persuasive, as it is not even relevant to the Zhong reference.  
Regarding the newly amended features, i.e. the rod shaped shaft and the shaft directly mounted to the bearings, as seen in the rejection below, the Hirayabashi 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Second fan wheel of claim 13;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US 2013/0284475) in view of Bixler (US 2007/0201748) in view of Cowman (US 3,906,266) in further view of Zhong, (US 2019/0009398).

Regarding claim 1, Hirabayashi discloses; “A handheld power tool (Fig. 1, screwdriver 101), comprising:

a tool housing (Fig. 1, body 103, motor housing 105) in which a drive motor (fig. 1, driving motor 111) for driving a drive spindle (Fig. 1, spindle 115) is situated, the drive spindle being assigned a tool holder (Fig. 1, bit holder 117) for accommodating an insertion tool; 

a fan wheel (Fig. 3, cooling fan 161) to cool the drive motor,

(Fig. 2, inner rotor shaft 121a) which is assigned to the drive motor (fig. 1, driving motor 111), the drive shaft is rod shaped (a shaft is commonly known to be shaped like a rod – according to Merriam Webster, a shaft is defined as  -  “something suggestive of the shaft of a spear or arrow especially in long slender cylindrical form” (https://www.merriam-webster.com/dictionary/shaft).  Furthermore, in the less detailed cut outs shown in Figs. 20 and 23, it is clear that the shaft of Hirabayashi is a long, thin rod. 

the fan wheel is situated between two bearing elements (Fig. 2, bearings 127 and 128), 

    PNG
    media_image1.png
    1090
    761
    media_image1.png
    Greyscale

Examiner Illustration 1
(Fig. 2, bearings 127 and 128) are configured to mount the drive shaft to the tool housing ([0072], “The inner rotor 121 inside of the stator 125 is rotatably supported at its front end with respect to the stator 125 via a bearing 127 and also rotatably supported at its rear end with respect to the motor housing 105 via a bearing 128”), wherein the two bearing elements are directly connected to the drive shaft (see Examiner Illustration 2.  It should be noted that there are numerous embodiments in this reference.  Fig. 20 speaks to embodiment 6.  However, as stated in the reference, with minor differences in specific areas, these embodiments are interchangeable, and therefore do not require a separate 103 combination - [0119] “A sixth embodiment of the present invention is now described with reference to FIGS. 12 to 22. In this embodiment, the stator 125 of the driving motor 111 in the first embodiment is formed by a stator for an outer rotor and a stator for an inner rotor. In the other points, this embodiment has generally the same construction as the above-described first embodiment. Therefore, this embodiment is described with a focus on the driving motor 111 which is different from that of the first embodiment.”)

    PNG
    media_image2.png
    450
    621
    media_image2.png
    Greyscale

Examiner Illustration 2
the drive motor (fig. 1, driving motor 111) is an electronically commutated drive motor including a stator and a rotor which is provided with at least one permanent magnet (Not numbered “Motor Control device”, Paragraph 122, Figure 21, the inner rotor 121 having four magnets 121b fixed on its outer circumferential surface and the inner stator 125A having six slots form a four-pole six-slot inner motor)”.”

Hirabayashi does not explicitly disclose; “the drive spindle being assigned a spindle locking device which is designed to prevent the drive spindle from twisting in relation to the tool housing during a spindle locking mode; and

at least 20 percent by volume of the fan wheel including a metal having a density of greater than or equal to 3.5 g/cm3;

wherein a center of gravity of the handheld power tool is situated in a handle area of the handheld power tool. “

Bixler teaches; “drive spindle (Bixler, Fig. 3 and 4, spindle 430) being assigned a spindle locking device (Bixler. Figs. 22ab, spindle lock assembly 428) which is designed to prevent the drive spindle from twisting in relation to the tool housing during a spindle locking mode;”

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Hirabayashi with the spindle locking  device of Bixler, thereby combining prior art elements to achieve a predictable result.  The benefit of the spindle locking device is that, [0042], “As those of ordinary skill in the art will appreciate, the spindle lock assembly 198 is configured to permit the planet carrier 134 to drive the output spindle 22 and to inhibit rotation of the output spindle 22 that would tend to drive the planet carrier 134.”

The modified Hirabayashi does not explicitly disclose; “at least 20 percent by volume of the fan wheel including a metal having a density of greater than or equal to 3.5 g/cm3,



the fan wheel includes at least one of zinc, a zinc alloy, brass and steel;

wherein a center of gravity of the handheld power tool is situated in a handle area of the handheld power tool. “

Cowman teaches a high inertia cooling fan (Fig. 4, fan assembly 52) for a power device driven by an electric motor attached to the shaft of an electric motor made of a composite material so the body is made of plastic and includes a “weight” preferably made of metal such as steel or zinc, providing increased inertia to allow the fan to act as a flywheel to reduce vibrations in the operation of the device (Abstract; Column 3, lines 24 to 30), therefore, “at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3 (Figures 2, 3 and 4 show the cooling fan 20 made of plastic and weight 24 with rivets 46, made of zinc with density 7.13 g/cm3 or steel of density about 7.75g/cm3)(Although Cowman does not specify 20 percent by volume of the fan wheel including a metal, on Figures 2 and 3 it can be seen that over 20% in volume of the fan is made of metals);

the fan wheel (Fig. 4, fan assembly 52) includes a flange (Fig. 4, flange 62) for forming a force-locked connection to a drive shaft which is assigned to the drive motor (Col. 4, line 47, “flange 62 could be sized to mount directly on shaft 14 itself”)

the fan wheel includes at least one of zinc, a zinc alloy, brass and steel (Cowman - Col. 3, line 29, “weight is preferably made of metal, e.g., steel or zinc”)”

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified Hirabayashi the teachings of Cowman and use a fan as described by Cowman to provide increased inertia to allow the fan to act as a flywheel to reduce vibrations in the operation of the device. Also it is important to indicate that the limitation “at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3" provides no stated advantage or solves no stated problem, so it can be considered a mere matter of design choice.

The modified Hirabayashi does not explicitly disclose;”wherein a center of gravity of the handheld power tool is situated in a handle area of the handheld power tool. “

Zhong teaches: wherein a center of gravity of the handheld power tool is situated in a handle area of the handheld power tool. ([0014], “the gravity center of the handheld power tool is located on the handheld holding part”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Hirabayashi [0019], “Since the gravity center of the handheld power tool is located on the holding part of the handle, the user's wrist cannot generate torque due to uneven weight distribution of the tool, and the operation is laborsaving”.  The examiner would like to note that the shifting of the center of gravity on a tool shaped like the current application and the references of Hirabayashi, Bixler, etc. can very easily be accomplished by utilizing a heavier battery.  As such, this obvious change is also easy to implement.  

Regarding claim 4, the modified Hirabayashi further discloses; “the fan wheel (Fig. 2 and 3, cooling fan 20) includes a composite material which includes at least one of plastic or two different metals (Col. 3, line 27, “The fan is made of plastic or any other insulating material which is relatively light in comparison with the material of the weight. The weight is preferably made of metal, e.g., steel or zinc.”).”

Regarding claim 5, the modified Hirabayashi further discloses; “a gear unit (Fig. 2, planetary gear mechanism 113) is situated between the drive motor (fig. 1, driving motor 111) and the tool holder (Fig. 1, bit holder 117), the gear unit being a planetary gear set and includes at least one planetary stage”. 29210396.1 16  

Regarding claim 7, the modified Hirabayashi further discloses; “the spindle locking device (Bixler. Figs. 22ab, spindle lock assembly 428) is situated between the gear unit and the tool holder.  

Regarding claim 8, the modified Hirabayashi further discloses; “a torque clutch (Fig. 1, a clutch mechanism 18) is situated between the gear unit and the tool holder”.  

Regarding claim 9, the modified Hirabayashi further discloses; “the drive motor (fig. 1, driving motor 111) is situated in the area of a handle (Fig. 1, handgrip 109) which is assigned to the tool housing”.

Regarding claim 11, the modified Hirabayashi further discloses; “the drive spindle (Bixler, Fig. 3 and 4, spindle 430) is assigned at least one clamping surface (Fig. 23ab, anvil 950) which is assigned the spindle locking device including a clamping ring (Fig. 23ab, spindle lock ring 908) and at least one blocking member (Fig. 23ab, pins 902), the at least one blocking member being clamp able between the at least one clamping surface and the clamping ring during the spindle locking mode of the spindle locking device to prevent the drive spindle from twisting in relation to the tool housing”. 29210396.1 17  

Regarding claim 12, the modified Hirabayashi further discloses; “the at least one blocking member (Fig. 23ab, pins 902) has a cylindrical design”.

Regarding claim 14, the modified Hirabayashi further discloses; the spindle locking device includes at least one control element which is designed in one piece with a planet carrier of the gear unit (Bixler - [0101], “five projections 904 that may extend from a face 906 of the third planet carrier 404.”).

Regarding claim 15, the modified Hirabayashi further discloses: the at least one blocking member  (Fig. 23ab, pins 902) includes three blocking members which are mounted in the clamping ring (Fig. 23ab, spindle lock ring 908).   

Regarding claim 16, the modified Hirabayashi further discloses: the fan wheel (Cowman - Fig. 4, fan assembly 52) has a two-part design including a flange (Cowman - Fig.4, flange 62) for forming a force-locked connection to the drive shaft (Cowman - Col. 4, line 47, “Alternatively, flange 62 could be sized to mount directly on shaft 14 itself.”) and an air guide member (Cowman - Fig.4, annular flange 55 and plurality of peripheral fan blades 56 formed integral therewith).

Regarding claim 17, the modified Hirabayashi further discloses: the flange (Cowman - Fig.4, flange 62) and the air guide member (Cowman - Fig.4, annular flange 55 and plurality of peripheral fan blades 56 formed integral therewith) 

The modified Hirabayashi does not explicitly disclose: the flange and air guide member are connected to one another via a press-fit connection.

. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US 2013/0284475) in view of Bixler (US 2007/0201748) in view of Cowman (US 3,906,266), in view of Zhong, (US 2019/0009398), in further view of Matoba, (US 4,901,602).

Regarding claim 6, the modified Hirabayashi discloses the device of claims 1 and 5.  It further discloses; “the at least one planetary stage includes at least one sun wheel (Fig. 2, a first sun gear 131) and a ring gear (Fig. 2, a first internal gear (ring gear) 133)”.

The modified Hirabayashi does not explicitly disclose; “the sun wheel being movable in a radial direction of the gear unit by at least 0.2 mm in relation to the ring gear”

Matoba teaches that in general the planetary gear sets are loosely assembled, causing backlash and noise, several solution are discussed to compensate for inaccuracies in (See Background of the invention). In particular, Matoba (Paragraphs 22 to 31) teaches that the adequate radial mesh clearance between the sun gear and the planetary gear ring and the radial mesh clearance between the planetary gear and the outer, inner-toothed ring gear are dependent of the diameter of the gears, in the example the clearances are above 0.2 mm.

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Hirabayashi the teachings of Matoba and have the sun wheel movable in the radial direction of the gear unit by at least 0.2 mm relative to the ring gear for a corresponding size of planetary gears, to minimize noise and vibration. It is important to indicate that the limitation does not seem to present any advantage or solve any particular problem, and also that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so making the sun wheel movable the mentioned range would be obvious to a person having ordinary skill in the art.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US 2013/0284475) in view of Bixler (US 2007/0201748) in view of Cowman (US 3,906,266) in view of Zhong, (US 2019/0009398), in further view of Shinma, (US 2011/0308828).

Regarding claim 13, the modified Hirabayashi discloses the device of claims 1 and 5.

The modified Hirabayashi does not explicitly disclose: “a second fan wheel is situated between the drive motor and the gear unit”.   

Shinma teaches: “a second fan wheel (Fig. 3, fan 120) is situated between the drive motor (Fig. 3, motor 111) and the gear unit (As can be seen in fig. 3, while not explicitly disclosed, the gearing for the device is above both the second fan wheel 120 (first fan wheel is Fig. 3, item 130) and the motor 111)”.   

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hirayabashi with the inclusion of the secondary fan wheel of Shinma, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of a secondary fan wheel is that it can cool components other than the motor, such as a heat generating gearbox.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731